Exhibit 21.1 List of Subsidiaries Subsidiary State of Incorporation Nexstar Broadcasting, Inc. Delaware Nexstar Digital, LLC Delaware Yashi, Inc. Delaware Lin Television Corporation Delaware MGOC, Inc. Virginia KXAN, LLC Delaware North Texas Broadcasting, LLC Delaware Primeland LLC Delaware TVL Broadcasting LLC Delaware LIN Digital Media LLC Delaware Wood Television, LLC Delaware Indiana Broadcasting, LLC Delaware WAVY Broadcasting LLC Delaware WIVB Broadcasting LLC Delaware WTNH Broadcasting LLC Delaware WWLP Broadcasting LLC Delaware Wood License Co., LLC Delaware LIN of Alabama, LLC Delaware LIN of Colorado LLC Delaware LIN of New Mexico LLC Delaware LIN of Wisconsin LLC Delaware LIN License Company LLC Delaware WHTM Acquisition LLC Delaware Media General Broadcasting, LLC Delaware Media General Communications, Inc. Delaware Young Broadcasting, LLC Delaware Media General Operations, Inc. Delaware KXTX Holdings, LLC Delaware LIN Television of Texas, Inc. Delaware LIN Television of Texas, LP Delaware LIN Digital LLC Delaware LIN Mobile LLC Delaware Federated Media Publishing LLC Delaware Dedicated Media, LLC Delaware Subsidiary State of Incorporation HYFN, Inc. Delaware HYFN8, Inc. California Harris & Forstot, Inc. California TVL Broadcasting of Rhode Island LLC Delaware LIN Studios LLC Delaware WDTN Broadcasting LLC Delaware WNAC Management, LLC Delaware Vaughan Television Management, LLC Delaware Media General Communications Holdings, LLC Delaware Birmingham Broadcasting Co., Inc. Delaware MGDT, Inc. Delaware Blockdot, Inc. Texas Professional Communications Systems, Inc. Florida NES II, Inc. Virginia Virginia Paper Manufacturing Corp. Georgia Birmingham Broadcasting (WVTM-TV), LLC Delaware Tampa Tower General Partnership Florida Tall Towers, Inc. North Carolina Augusta Tower, LLC Delaware Young Broadcasting of Green Bay, Inc. Delaware Young Broadcasting of Rapid City, Inc. Delaware Young Broadcasting of Richmond, Inc. Delaware Young Broadcasting Shared Services, Inc. Delaware Young Broadcasting Sioux Falls, Inc. Delaware Community Television Services, Inc. Delaware Young Broadcasting of Knoxville, Inc. MP Delaware YBK, Inc. GP Delaware YBT, Inc. GP Delaware Young Broadcasting of Louisiana, Inc. GP Delaware LAT, Inc. LP Delaware Young Broadcasting of Davenport Inc. Delaware Young Broadcasting of San Francisco, Inc. Delaware Young Broadcasting of Albany, Inc. Delaware Young Broadcasting of Lansing, Inc. Delaware Young Broadcasting of Nashville LLC MP Delaware Subsidiary State of Incorporation WATE, G.P. Delaware WKRN, G.P. Delaware KLFY, LP Delaware Sutro Tower, Inc. California Capital Region Broadcasters, LLC New York
